Citation Nr: 9919742	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  93-11 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a higher schedular rating than the zero 
percent rating assigned for the period from March 15, 1990, 
to October 17, 1990, for the veteran's service-connected 
muscular low back pain.

2.  Entitlement to a higher schedular rating than the 10 
percent rating assigned for the period beginning on October 
18, 1990, for the veteran's service-connected muscular low 
back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to March 
1990.  

The appeal arises from the August 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, in pertinent part, granting service 
connection effective from March 15, 1990, for muscular low 
back pain, and assigning a noncompensable rating.

By a March 1992 rating decision, the RO granted an increased 
rating for muscular low back pain to 10 percent, effective 
from October 18, 1990.  

Following proper appeal, in February 1995, the Board, in 
pertinent part, remanded the claim including for additional 
medical records, for information or records related to post-
service back injuries, and for a VA examination for 
compensation purposes.  Following development, upon return of 
the case to the Board, the Board in October 1997 again 
remanded the issue of entitlement to an increased rating for  
additional action, including for a VA examination to resolve 
medical questions presented by the record.  That remand 
development having been completed, the case is now returned 
to the Board.  

The Board notes that in September 1993 the veteran submitted 
a claim for service connection for a neck condition due to an 
inservice automobile accident.  That claim was never 
addressed by the RO and is referred for appropriate action.  



FINDING OF FACT

For the period from March 15, 1990, to the present, the 
veteran's service-connected disability, characterized as 
muscular low back pain, has been manifested by subjective 
complaints of characteristic pain on motion, but has not been 
manifested by muscle spasm on extreme forward bending; loss 
of lateral spine motion, unilateral, in standing position; 
listing of the whole spine to the opposite side; marked 
limitation of forward bending in standing position; loss of 
lateral motion with osteoarthritic changes; or narrowing or 
irregularity of joint spaces.  


CONCLUSIONS OF LAW

1.  A rating of 10 percent, but no more, is assigned for 
muscular low back pain for the period from March 15, 1990, to 
October 17, 1990.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1998).

2.  A rating above the 10 percent assigned for the period 
from October 18, 1990, for muscular low back pain is denied.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran served on active duty from October 1989 to March 
1990.  

Factual Background

The factual background in the Reasons and Bases portion of 
the prior Board decision on October 14, 1997 which, in 
pertinent part, denied service connection for lumbosacral 
disc bulging with radiculopathy and neurological symptoms, 
has been carefully reviewed (together with the claims file) 
for the Board's determination herein, and found to be an 
accurate and sufficient recordation of the medical history of 
the veteran's low back condition up until the time of that 
October 1997 Board decision.   Accordingly, that textual 
history is herein repeated below in its entirety (though some 
minor typographical errors have been corrected):

On the veteran's June 1989 examination prior to 
entrance onto active duty, his spine was evaluated 
as normal.  In December 1989, the veteran was a 
passenger in a automobile which struck another 
vehicle, the driver of which was cited for driving 
under the influence.  Review of the service medical 
records reveals that the veteran was seen at a 
Naval hospital 17 1/2 hours after the accident with 
complaints of head, neck, and back pain.  He also 
complained of minor muscle aching in the right leg 
and the paraspinous muscles of the neck.  
Examination was unremarkable.  He was again seen, 3 
days later, with complaints of low back and neck 
pain, a massive headache, and groin pain. Palpation 
of the back was negative.  The veteran was seen in 
early January 1990 with complaints which included 
low back pain.  Neurological examination of the 
lower extremities was normal.  A posterior pelvic 
tilt was noted and there was tenderness at L5-S1.  
The veteran was treated with hot packs and range of 
motion exercises.  He was provided with a limited 
physical profile for one week.

Service medical records also show that the veteran 
was seen in early March 1990 with complaints of 
pain in the low back and both legs.  It was noted 
that he had been given physical therapy.  
Examination was normal.  The assessment included 
pain in the back and legs.  The veteran desired a 
physical profile excusing him from physical 
training and reported that he had passed the 
physical training test.  The veteran was prescribed 
Motrin and treatment with warm moist heat.  His 
examination prior to discharge from active duty for 
training is not of record.

On VA examination in April 1990, the veteran 
complained of some low back pain radiating up to 
the neck.  His pain in the right leg had cleared up 
entirely.  He also reported an injury to the 
shoulder which occurred during weight lifting a 
month earlier. On evaluation, he moved about freely 
and had no difficulty with requested movements, 
such as sitting, undressing, picking up objects, 
and getting on and off the examining table.  He 
walked well on his heels and toes and squatted 
well.  He had no limp.  There was no tenderness in 
the lumbar spine to either palpation or percussion, 
despite the examiner pounding rather hard.  There 
was 100 degrees of flexion in the low back and 45 
degrees of extension.  There was 45 degrees of left 
and right tilting and 70 degrees of left and right 
rotation.  Range of motion was painless.  Reflexes 
in the lower extremities were normal and straight 
leg raising was painless to 90 degrees, 
bilaterally.  Sensation was normal in the lower 
extremities to both pinprick and light touch.  Toe 
and knee extensor strength was normal and hip 
motion did not cause back pain.  Circumference of 
both thighs was 51 centimeters and both knees were 
38 centimeters.  Both calves were 32 centimeters.  
Thigh and calf measurements were 18 centimeters 
above and below the knees.  The pertinent diagnosis 
of the examination included low back pain, 
muscular.

The record indicates that the veteran brought suit 
against the driver of the other vehicle involved in 
the December 1989 automobile accident.  Documents 
associated with the claims folder reflect that he 
recovered $11,250.

On private evaluation by J. Sterling Ford, M.D., in 
July 1990, apparently in connection with the 
aforementioned lawsuit, the veteran gave a history 
of involvement in a December 1989 automobile 
accident with immediate back pain thereafter.  He 
complained of constant, dull, aching low back pain 
ever since his accident.  The pain would wax and 
wane over the day.  It was least severe when the 
veteran was lying down and was exacerbated by 
bending, lifting, and prolonged sitting.  The pain 
was said to disturb his sleep, radiated into the 
posterior left lower extremity to the calf, and was 
associated with intermittent tingling.  The veteran 
was noted to be in distress from back pain and his 
movements were slow, cautious, and somewhat 
guarded.  Muscle contour was normal without 
evidence of muscle wasting or scapular winging.  
The back had a normal lumbar lordosis and slightly 
diminished range of flexion.  Straight leg raising 
was negative bilaterally at 90 degrees.  The lower 
extremities had a normal muscle contour without 
evidence of wasting.  Motor examination including 
gait was normal, as were sensation and reflexes.  
An electromyogram of both lower extremities and the 
paraspinals was normal.  A CT scan of the lumbar 
spine revealed disc bulging at the L5-6 level, 
slightly greater on the right, and there was 
minimal disc bulging at the L3-4 and L4-L5 levels.  
The impressions included low back pain, secondary 
to disc derangement.  Based on the lack of any 
history of back complaints prior to the 1989 
accident, the doctor concluded that the current 
back complaints, as well as the findings on the CT 
scan, were the result of the accident.

On October 1990 examination for the Army Reserve, 
the veteran complained of sharp low back pains and 
pains in both legs.  On clinical evaluation, his 
spine and lower extremities were evaluated as 
abnormal.

In a November 1990 statement, J. Sterling Ford, 
M.D., stated that the veteran's low back condition 
had resolved and he was being discharged from his 
care.  The veteran was able to discontinue 
medications without recurrence of symptoms.  
Physical examination was unremarkable.  The 
impression was low back pain, secondary to disc 
derangement - resolved.  The doctor pointed out 
that the veteran may reasonably be expected to 
experience exacerbations over the next 3 to 4 
months, based on his prior symptoms and disc 
herniation.  Similar statements from this physician 
were subsequently received.

During VA treatment in March 1991, the veteran was 
noted to give a history of low back pain since his 
motor vehicle accident.  He had an acute 
exacerbation with no radiation into the legs.  No 
motor weakness, numbness, or tingling was reported 
and there was no bowel or bladder incontinence.  
Mild back spasms were noted.  When seen the 
following month, the veteran reported that his back 
pain came and went depending on activity.  
Occasional bilateral leg pain was reported which 
was described as a "burning sensation." After 
evaluation, the assessment was chronic low back 
pain.  When seen the following month, the 
assessment was chronic low back pain with 
functional overlay.  During evaluation in August 
1991, the veteran complained of persistent weakness 
and numbness but no bowel or bladder incontinence.  
The assessment was chronic low back pain without 
definite radicular symptoms or findings.

During an August 1991 hearing at the RO, the 
veteran said that he had constant pain in the low 
back which was occasionally a sharp sore pain which 
lasted from 15 to 18 days.  He reported that the 
pain radiated down his legs and that he had 
frequent muscle spasms.  He also said that his 
entire right side would occasionally go numb.  His 
left leg would go out on him and he had almost 
fallen.  The veteran worked as a cook in a fast 
food restaurant which required him to be on his 
feet a great deal.  He said he could only stand for 
2 hours at a time and could only walk 3 miles.  He 
could only lift 50 pounds.

The record indicates that the veteran brought a 
workers' compensation claim against his employer, 
Carl Karcher Enterprises, based on disability 
incurred during his employment from June 1990 to 
August 1991.  In a September 1991 statement signed 
by the veteran he described his job duties as 
involving heavy manual labor.  He noted that the 
first day that he was unable to work was in August 
1991 due to back pain, attributed to an accident 
related to this employment.  Other documents filed 
with this claim reflect that the veteran asserted 
that although he had hurt his back in December 
1989, and received treatment off and on, such was a 
"minor" back strain, after which he was listed as 
"healed." The records show that the veteran's 
claim was denied since he did not establish that he 
had been injured during the course of his 
employment.

The veteran was hospitalized by the VA in November 
1991 with a chief complaint of bowel and bladder 
incontinence and bilateral lower extremity 
weakness.  According to the veteran, he had been in 
his usual state of health until 4 to 5 months prior 
to admission when he noticed numbness in the dorsum 
of both feet and left posterior thigh following 
heavy lifting at work.  He also had increased low 
back pain radiating into the legs as well as 
perianal numbness of 4 days duration.  Four days 
prior to admission, he had decreased urine flow and 
fecal spotting of his underwear.  A November 1991 
EMG was normal.  A CT myelogram showed mild to 
moderate posterior L3-4 and L4-5 disc bulging and 
moderate posterior disc bulging at L5-6.  Motor 
examination showed normal tone and bulk except for 
decreased gastrocnemius bulk.  Strength was 5/5 
throughout except for the left iliopsoas and the 
left hamstrings which were 4+/5.  There was 
decreased sensation to pinprick in the distal feet 
up to the ankles.  Vibration temperature and 
position were normal.  Perianal sensation was 
normal as was the anal wink.  The cremasteric 
reflex was normal.  Toe-heel and tandem gait were 
normal and the Romberg was negative, as was the 
pronator.  Deep tendon reflexes were 2+ at the 
ankles, and 3+ and symmetrical at the patellae.  
The toes were down going.  During the 
hospitalization, the veteran had post voiding 
residuals which were thought to be due to the heavy 
use of Elavil.  He had decreased weakness in his 
extremities and reported no fecal or urine staining 
except following his first day of hospitalization.  
Intermittent decreased sensation in the feet and 
buttocks were noted.  The discharge diagnosis was 
low back pain.

In a December 1991 statement, George W. Le Fevre, 
M.D., reported evaluating the veteran for 
complaints of back and bilateral leg pain and 
numbness in the feet.  The veteran also complained 
of urinary incontinence and indicated that he 
tended to dribble in his pants.  After a physical 
evaluation and a review of the veteran's history 
and VA records, the impressions were probable 
straining injury of the lumbar spine and possible 
disc herniation.  It was noted that the veteran 
sustained a twisting injury to the back in December 
1989, in a motor vehicle accident.

In a January 1992 statement, Kenneth Ott, M.D., 
reported evaluating the veteran for complaints of 
numbness in both feet and complaints suggestive of 
intermittent rectal and urinary incontinence.  The 
veteran stated that these symptoms had arisen after 
an automobile accident some three years earlier 
when the car he was riding in was struck on the 
passenger side by another car.  This resulted in 
instant back pain.  Six months prior to the 
evaluation he noted the onset of numbness, weakness 
and intermittent incontinence.  On examination the 
veteran had a normal gait and normal tests of power 
in the hip flexors, quadriceps, peroneal 
musculature and plantar flexors.  There was an 
unusual pattern of sensory loss with pinprick 
reduced below the L4 level to nearly analgesic in 
the feet with recovery in the saddle area.  The 
doctor could not explain the veteran's unusual 
symptoms, but noted that pending litigation raised 
the question of secondary gain, amplifying 
nonphysiologic symptoms.  There was certainly no 
impressive myelopathy or radiculopathy.

In a January 1992 report, William Previte, D.O., 
stated that, based on information provided by the 
veteran and a review of VA medical records, it was 
his opinion that the veteran sustained an injury in 
August 1991 which had aggravated pre-existing 
pathology.  The doctor observed that the veteran 
was able to work at his occupation for a year 
before the August 1991 injury and that his 
disability from the 1989 motor vehicle accident was 
minor as demonstrated by this term of employment.  
Dr. Previte concluded that 85 percent of the 
veteran's disability was due to his August 1991 
injury while the remainder was the result of his 
prior automobile accident.

In an April 1992 statement, Randall W. Smith, M.D., 
noted that he had examined the veteran the previous 
month at the request of the veteran's 
"compensation carrier." The veteran complained of 
low back pain, without radiation into the 
extremities, which was increased by bending and 
stooping, and occasionally by severe coughing and 
prolonged sitting and standing.  Lifting and 
bending were said to aggravate the pain.  He also 
complained of numbness confined to the right great 
toe and the three left little toes.  The veteran 
also felt that there was some dribbling of urine by 
which he meant that his shorts were stained by 
drops of urine.  He denied true urinary 
incontinence as well as bowel incontinence.  On 
examination, the veteran was noted to be limping 
around the room and favoring his left leg.  He 
could toe and heel walk and got off and on the 
examining table with reasonable facility.  There 
was lumbosacral junction discomfort to deep midline 
palpation which extended to the left, slightly.  He 
did not have much in the way of muscular tenderness 
or spasm.  There was no sciatic tenderness.  Lumbar 
lordosis was normal as was perianal sensation.  
Straight leg raising was positive for low back pain 
at about 60 degrees on the right and 35 degrees on 
the left, augmented by foot dorsiflexion.  Strength 
in the lower extremities was intact by manual 
testing.  There was decreased sensation in the 
lateral left foot, the lateral left ankle, and the 
posterior left calf.  Decreased sensation was also 
reported in the right foot which was perhaps more 
medial than lateral.  The impression was mild disc 
herniation or protrusion at the L4-5 level or 
second disc from the bottom.  The doctor concluded 
that all the veteran's disability was related to 
his motor vehicle accident during service.

In a June 1992 statement, J. Sterling Ford, M.D., 
reported that the veteran continued to experience 
dull, aching, low back pain on a constant basis and 
that, over the last 3-4 months, he had to use a 
cane because of the pain.  The pain radiated into 
the lower extremities and was associated with 
tingling and numbness in the legs.  The veteran was 
said to suffer from chronic pain syndrome referable 
to the neck and low back.

During private treatment by Doctor Ott in July 
1992, the veteran complained that his numbness was 
worse and had spread.  It was noted that there was 
more tingling in the legs and the weakness in the 
legs was unchanged.  After evaluation, doctor did 
not believe that the veteran had objective evidence 
of neurological deficit.

In an August 1992 statement, William J.  Previte, 
D.O., said that based on a review of the medical 
records, the veteran had not given an honest 
earlier history.  Dr. Previte agreed with Randall 
W. Smith, M.D., that the veteran had not suffered 
significant disability in the course of his 
employment and that all the veteran's disability 
was due to his 1989 injury.

Clinical records reflect evaluation by Jeffrey 
Segal, M.D., during late 1992 for complaints of 
urinary incontinence.  The veteran was found to 
have incontinence with continuous small accidents.  
Mild prostatic inflammation and genital herpes were 
noted.  Doctor Segal was unsure whether this was a 
neurogenic problem or not.

In a January 1993 statement, Marianne G. Rochester, 
M.D., indicated that the veteran's bladder problem 
could be related to a back problem.  Testing 
revealed low level uninhibited bladder contractions 
but the veteran could not be evaluated for 
dyssynergia.

After a VA nerve conduction study of December 1993, 
it was reported that there was no definite evidence 
of motor radiculopathy.  Minimal findings in the 
anterior tibial muscles were insufficient to 
indicate nerve damage.  There was no evidence of 
polyneuropathy.

On a January 1994 physical examination for the Army 
Reserve, the veteran's spine was evaluated as 
abnormal due to low back pain and a possible 
herniated nucleus pulposus.  The veteran was noted 
to ambulate with a cane and to use a back brace.  
His knee joints were swollen and painful.  
Neurogenic urinary incontinence was also reported.  
He was considered totally disabled and was unfit 
for retention.

On a May 1994 orthopedic evaluation by Dev Mishra, 
M.D.  The veteran was noted to move quickly down 
the hallway in no apparent distress.  However, on 
evaluation, his gait was described as slow and 
deliberate.  At first he resisted the idea of 
ambulating without a cane but, in fact, he was able 
to do this quite easily.  He had a slightly 
antalgic left sided gait but with some assistance 
from the wall for support, he was able to show a 
toe and heel walk.  He had 30 degrees of low back 
flexion and 5 degrees of extension.  Right and left 
bending was 10 degrees.  After the evaluation, the 
assessment was, essentially, that aside from 
limitation of motion and significant tenderness to 
palpation , the veteran had no objective 
abnormalities.  He was noted to have a 5/5 strongly 
positive Waddell's.

During a private physical therapy evaluation in 
August 1994, the veteran was noted to complain of 
pain in the lumbosacral area, pain in both knees, 
and tingling and numbness in the left foot.  He 
complained of pain on all back movements which 
prevented evaluation of the back.  There was 
tightness in the lumbosacral spine.  The diagnosis 
was nerve compression/low back pain.

On VA neurological examination in June 1995, the 
veteran complained of back pain ever since a 1989 
automobile accident.  He said that he uses a cane 
because of his legs can suddenly give way due to 
knee and heel pain.  He also reported significant 
weakness in the left side although previous notes 
had shown right hemiparesis.  On neurological 
examination of the lower extremities, normal 
reflexes were reported, including the ankle jerks.  
Toes were down going.  There was weakness in all 
the muscles of the left side of about 4/5 with a 
slightly positive Huber's sign.  Sensory 
examination showed decreased pin prick over the 
entire left side of the body with none in a 
dermatonal pattern, including the left buttock.  
Vibration sense was equal and his gait was 
antalgic.  He had trouble with toe and heel 
walking, standing on either foot, tandem, and 
Romberg, which were all in the borderline normal 
range.  Rectal tone was normal.  The veteran was 
noted to complain of problems with impotence and 
decreased pin prick over the penis.  The diagnoses 
included chronic lumbar sprain with multilevel disc 
bulging.  The examiner commented that myelogram and 
electrodiagnostic testing had failed to identify a 
lesion related to the disc bulging in the 
lumbosacral area.  The examiner thought that the 
problem was muscular and that the examination did 
not "hang together" very well or consistently.  
The examiner did not know the cause of the 
veteran's symptoms but suspected that 
nonphysiological factors played a part.  He 
believed that the veteran really had low back pain 
and that the muscular sprain stemmed from his 
automobile accident during service.

On VA spinal examination conducted the same day, 
the veteran complained of low back pain and losing 
control of his bowel and bladder with soiling of 
his underwear.  On evaluation, the forward flexion 
was to 70 degrees and backward extension was to 20 
degrees.  Right and left lateral flexion was to 30 
degrees, as was rotation.  It was noted that the 
veteran could sit and jump off and on to the 
examining table without difficulty.  An X-ray 
showed 6 lumbar-like vertebral bodies, the last of 
which had bilateral articulations with the sacrum 
and degenerative changes at the site.  On motor 
examination there was 5/5 strength throughout and 
he could walk on his toes and heels with complaints 
of pain during this maneuver.  Sensory examination 
was intact to pinprick, touch, and position sense.  
Gait and station were normal.  On rectal 
examination, he had good tone and good voluntary 
contraction of the sphincter tone.  His underwear 
did not appear to be soiled.  Bulbar cavernosus was 
intact.  The diagnoses included lumbosacral 
strain/sprain, chronic, relapsing, and recurrent; 
and bulging lumbar disc by history and on MRI.  The 
examiner commented that lumbosacral disc bulging 
does not necessarily result in sciatica or loss of 
bladder or bowel control.  He could find no 
clinical evidence that could neurologically explain 
loss of bowel or bladder control relative to disc 
disease.  He thought that a psychiatric examination 
would be helpful in evaluating the veteran's full 
condition.

In a June 1995 statement, Richard D. Perlman, M.D., 
reported that the veteran was seen at that time 
with complaints of pain and weakness in the knees 
along with pain in both Achilles tendons.  He was 
said to have used crutches for several months and 
had recently progressed to a cane.  On examination, 
the most striking feature was difficulty in 
walking.  There was some general tenderness about 
the Achilles insertions and he walked with a bent 
knee gait.  X- rays of the right knee were normal 
and X-rays of the pelvis showed no signs of 
sacroiliac pathology.  The doctor did not believe 
the veteran's problems were mechanical and he did 
not have enough information to determine if they 
related to the lower back.

In a July 1995 statement, Linda L. Hill, M.D., the 
Medical Director of a private health care clinic, 
reported that the veteran had been under treatment 
at that facility since October 1989.  He was said 
to have several problems which interfered with his 
employability, including chronic back pain which 
began with a 1989 military service accident, and 
bilateral knee pains which began after an 
employment situation in 1991.  An EMT study of 
December 1994 was said to be normal.  Nerve 
conduction studies were low to borderline in the 
right peroneal nerve.

During a September 1995 VA hospitalization for the 
treatment of left epididymitis, it was noted that 
the veteran had a neurogenic bladder secondary to a 
motor vehicle accident.  He reported urinary 
frequency every 30-45 minutes and post-voiding 
dribbling, but otherwise denied any urologic or 
voiding difficulty.  Chronic fecal and urinary 
incontinence was presumed.  On physical 
examination, the veteran was noted to walk with a 
cane.  Neurological examination revealed 5/5 lower 
extremity strength with intact soft touch.  There 
was tenderness to palpation on the left side at the 
L5 level.  The veteran was able to ambulate well 
without assistance.  During the hospitalization, 
the veteran underwent a left varicocelectomy and an 
elective circumcision.  By the first postoperative 
day he was ambulating well without assistance.

In December 1995, the veteran was hospitalized by 
the VA for observation and evaluation of chronic 
neck and back pain and bowel and bladder 
incontinence.  The records associated with that 
hospitalization reflect that a thorough review and 
summary of the veteran's records were undertaken 
before the examining physicians set forth their 
opinions in this case.  The veteran reported that, 
in December 1989, he was an unbelted, front seat 
passenger in a car which was struck by another car 
on the passenger side.  He said he experienced an 
instantaneous sharp, throbbing or aching pain of 
the entire neck and back.  He stated that he was 
unable to perform any physical work up to the time 
of his service discharge in March 1990, because of 
persistent back pain as well as a shoulder injury 
incurred while weight lifting.  It was noted that 
he had told his attending physician at one point 
that his back pain resolved but the reporting 
physician could not obtain this history and was 
told by the veteran that he had continuous left 
lower back pain of a dull toothache quality with 
occasional shooting pains down his left buttock 
extending to the back of his left spine and 
occasionally to the knee.  He described the pains 
as rarely extending to his left heel.  He said he 
could only lift 5-6 pounds and had to use a cane to 
ambulate.

The veteran also reported weakness in his left leg 
and stated that he had almost fallen three or four 
times since his accident but had never actually 
fallen or sustained injury.  The veteran also 
complained of bowel incontinence which he described 
as persistent leakage during the day.  He said 
that, otherwise, he was able to control his bowel 
movements, having on average, one bowel movement a 
day.  He had never had a major accident and knew 
when to move his bowels.  He did described a an 
abnormal sensation on wiping the perianal region.  
The veteran also described urinary frequency, 
having to urinate every 30-40 minutes with a 
warning burning sensation just prior to having to 
urinate.  He was always able to get to the bathroom 
before becoming incontinent.  In addition, the 
veteran described erectile problems characterized 
as a slow onset of erections.

On physical examination on admission to the 
hospital, motor examination demonstrated normal 
bulk, tone, and strength in all muscle groups 
bilaterally.  Sensory examination was intact to 
joint position sense and vibration throughout.  
There was decreased sensation to light touch and 
pin prick in a patchy and somewhat difficult to 
reproduce pattern which included bilateral thighs, 
calves, and the dorsum of the feet, as well as a 
band over the left buttock.  Sensation was down 
going bilaterally and the anal wink was brisk.  He 
was able to tandem walk and demonstrated no 
Romberg.  Musculoskeletal examination revealed mild 
moderate tenderness over the left paraspinal and SI 
joint.  There was no straight leg raising present.  
Decreased spinal motion due to pain was noted.

During the hospitalization, the veteran was seen by 
the neurology service who felt that there were no 
residuals whatsoever from the veteran's accident 
during service.  It was felt that the current 
complaints were the result of inactivity and 
conversion reaction factors.  It was felt that the 
mild disc bulging on the July 1990 CT scan was 
essentially within normal limits and that "minor 
bulges" were common in the general population.  In 
summary it was felt that none of the low back 
symptoms were related to the accident.

On evaluation by the orthopedic service, 
examination was essentially normal.  While the 
veteran reported being crippled by his symptoms, he 
was found to have normal gait and motor function.  
It was noted that he used no medication for his 
back complaints.  The veteran was said to display 
many nonorganic signs (Waddell signs) such as pain 
on light touch, axial loading, and simulated spinal 
rotation, suggestive of "illness behavior." It 
was noted that disc bulging as demonstrated by the 
veteran was found in approximately 1/3 of 
asymptomatic volunteers of his age group and it 
seemed unlikely that this multilevel abnormality 
occurred during the 1989 accident.  With no 
evidence of focal neurogenic compression by 
history, physical examination, or MRI, it most 
likely represented an incidental finding.  It was 
felt that the etiology of the veteran's symptoms 
was unclear .

On evaluation by the urology service, two tests 
were repeated, including a post void residual which 
was 47 cc of urine, as well as a cystometrogram 
which demonstrated good compliance, no detrusor 
instability and normal detrusor function with good 
capacity.  No stress incontinence was observed.  
The assessment was that there was no evidence of 
detrusor instability or loss of compliance, no 
evidence of a neurogenic bladder, and no stress or 
urge incontinence.

It was concluded that the evaluation did not find 
any evidence, based on review of the veteran's 
prior and current evaluations, that the motor 
vehicle accident of December 1989 was related to 
the veteran's service connected low back disorder, 
previously characterized as muscular strain.  It 
was felt that the veteran's current complaints of 
back pain were related to musculoskeletal strain 
and there was no evidence of disk pathology that 
could explain or contribute to his symptoms, 
including back pain and complaints of incontinence.  
It was not found that any of the veteran's symptoms 
could be reasonably associated with his service-
connected muscular low back pain, particularly 
given his history that his symptoms entirely 
resolved following service discharge, and given the 
absence of any objective physical findings, or 
findings on multiple imaging studies, that could 
explain his symptoms.

On VA examination in April 1996, the veteran gave a 
history of a automobile accident in December 1989 
in which the car in which he was riding was struck 
by another.  He denied back pain prior to this 
accident.  He complained of constant low back pain 
in the left lumbar area, with an inability to bend 
over, carry anything, or sleep on his left side.  
The veteran was noted to walk with a cane in the 
right hand.  There were no muscle spasms, postural 
deformities, fixed deformities, or muscle atrophy 
in the back.  There was no tenderness in the lumbar 
area.  The veteran had 30 degrees of forward 
flexion and 10 degrees of backward extension.  
Right and left rotation was 30 degrees.  All 
motions were painful at the end of their range.  It 
was also said that there was no objective evidence 
of painful motion.  The veteran was noted to 
complain of pain in the left lumbar area when he 
actively lifted both legs to about 20 degrees.  One 
could not passively lift up both legs because of 
pain at the same site and, therefore, straight leg 
raising could not be evaluated.  The diagnosis was 
low back strain.  It was the examiner's opinion 
that the veteran's condition was due to the car 
accident because he had no pain before the 
accident.

Further evidentiary developments follow after the October 
1997 Board decision, including a subsequent VA examination 
for compensation purposes in March 1998.

Upon VA outpatient treatments from 1997 and 1998, the veteran 
persisted with complaints of low back pain, lower extremity 
weakness or neuropathy, and urinary leaking/incontinence.  

Upon an August 1997 VA outpatient treatment evaluation, the 
veteran complained of persistent back and leg pain for many 
years, reporting increased low back pain but no shooting 
pain, and no help upon taking Robaxin and Motrin.  
Objectively, a mild leftward curvature of the thoracic spine 
was observed.  Straight leg raising was negative bilaterally.  
There was pain over the patella with extension.  Patellar and 
plantar reflexes were 2+ bilaterally.  Lower extremity motor 
strength was 5/5.  The examiner diagnosed chronic 
musculoskeletal pain and likely patellofemoral syndrome.  The 
examiner emphasized that there were only subjective symptoms 
of neuropathy, and assessed that neuropathy was questionable.  

Upon October 1997 VA outpatient treatment evaluation, the 
veteran complained of incontinence.  The veteran was noted to 
have forward flexion of the spine to six inches from the 
floor, moderately limited backward extension, negative 
Trendelenburg sign and negative Tinel's sign.  Upon Babinski 
testing, toes were downgoing.  Gait showed a normal heel/toe 
walk.  X-rays showed mild L5-S1 narrowing.  

In a November 1997 statement, the veteran informed that he 
had been treated only at VA facilities for the prior few 
years. 

Also in November 1997, the veteran called in to VA telephone 
care services complaining, in part, of a new pains behind his 
knees for the prior four months that he had never had before.  

At a March 1998 VA examination of the veteran's spine for 
compensation purposes, the veteran reported that he was 
currently working 40 hours per week as a bagel baker, and 
that he was not losing any time from his work due to his back 
pain, but rather "toughs it out."  He reported that he was 
also not taking any medications.  The examiner carefully 
reviewed the veteran's charts for the examination, noting 
that the veteran's injury from his December 1989 inservice 
automobile accident was a twisting injury.  The examiner also 
recorded a history as provided by the veteran of a back 
injury in 1992 while working at Carl's Jr., the result of 
performing much repetitive lifting, bending, and stooping, 
constantly lifting boxes of various objects.  It was noted 
that though the veteran had sued Carl's Jr., he lost the 
case, with the opposing counsel pointing out the veteran's 
history of prior back injury.  

Objectively, the examiner noted that the veteran walked 
without any difficulty entering the room, and freely sat and 
got up from a chair and sat on the examining table, all with 
perfectly free motion.  He walked well on heels and toes, 
though he reported back pain upon walking on his heels.  The 
veteran performed a full set of 10 toe raisings on the right 
without signs of weakness or fatigue, but only performed one 
rise on the left, refusing to perform more and alleging that 
the exercise would surely cause pain.  Range of motion was 
limited to 20 degrees forward flexion, 5 degrees backward 
extension, 20 degrees left and right lateral tilt, and 45 
degrees left and right rotation.  He reported pain on these 
motions.  However, neurological evaluation was completely 
normal, with patella and Achilles reflexes active and 
symmetrical, and normal sensation in the lower extremities 
bilaterally.  Muscle strength was 5+ with no atrophy.  The 
examiner recorded careful measurements of the lower 
extremities, with symmetric findings of 53 centimeters at the 
thigh, 40 centimeters at the knee, and 35 centimeters at the 
calf.  Bent leg raising and rolling of the extremities 
produced complaints of immediate and severe back pain, but 
straight leg raising produced no back pain.  Dorsiflexion of 
the foot on straight leg raising also produced no back pain.  
The examiner emphasized that these stretching results were 
"very strange."  The examiner diagnosed muscular back pain, 
but emphasized that he was highly dubious of the amount of 
limitation of motion and the amount of back pain reported.  
The examiner further emphasized that the medical record of 
the veteran's inservice automobile accident in December 1989 
was very thorough, and it was his opinion that the injury in 
service was likely not at all related to the veteran's 
current back pain.  

March 1998 X-rays of the lumbosacral spine and pelvis in 
association with the March 1998 VA examination for 
compensation purposes showed a transitional partial 
lumbarization of S-1 bilaterally; mild sclerosis at the 
transitional level on the left and in the lower right 
sacroiliac joint, and a narrow transitional disc in the 
sacrum; narrow transitional S1-S2 zygapophyseal joints in the 
sacrum; and an otherwise normal lumbosacral spine and pelvis.  

In a September 1998 addendum to the March 1998 VA examination 
of the veteran's spine for compensation purposes, the March 
1998 VA examiner reported that he had reviewed the December 
1995 VA examination hospitalization record in connection with 
his March 1998 VA examination, and that he reviewed that 
record again to prepare the September 1998 addendum.  In the 
addendum, the examiner essentially agreed with the findings 
and conclusions made in the December 1994 VA hospitalization 
record.  He noted that further examination was not warranted, 
since the conclusions of repeated examination were the same.

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion, in effect, that his service-connected disability 
is more severe than is reflected in the ratings assigned for 
periods from March 15, 1990, to the present.  See Proscelle 
v. Derwinski, 1 Vet.App. 629 (1992); King v. Brown, 
5 Vet.App. 19 (1993).  Once it has been determined that the 
claim is well grounded, the VA has a statutory duty to assist 
the appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.

The veteran has claimed entitlement to an increase above the 
ratings assigned from the effective date of service 
connection for muscular low back pain.  That effective date 
is March 15, 1990, consonant with the RO determination in an 
August 1990 rating decision granting service connection for 
muscular low back pain.  Where the disability rating to be 
assigned with service connection is appealed, all periods 
from the effective date of service connection must be 
considered for assignment of an appropriate disability 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the current case, a zero percent evaluation has been assigned 
effective from March 15, 1990, and a 10 percent rating has 
been assigned effective from October 18, 1990. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  In evaluating service-
connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(1998).  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's conditions.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998).

Hence the Board must also consider the limitation of 
functioning resulting from the veteran's muscular low back 
pain as a result of impairment of muscle or joint 
functioning.  

While the VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant...."   38 C.F.R. § 4.40; see Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

In this case, the veteran contends, in effect, that his 
muscular low back pain resulting from an inservice automobile 
accident in December 1989 has been manifested over the years 
since service with ongoing pain of varying severity, with 
occasional shooting pain down the lower extremities and pain 
affecting motion of the back and greatly limiting general 
functioning.  He therefore contends that he is entitled to a 
higher evaluation for the muscular low back pain than the 10 
percent assigned with service connection.

The evidence related to the level of disability presented 
here, as is typically the case, is of two forms.  Either it 
is medical evidence from examiners and treating physicians; 
or it is lay (non-medical) evidence from the veteran or 
others who are not medical practitioners, with the veteran 
informing of subjective symptoms and incapacities, and other 
laypersons informing of their knowledge of the veteran's pain 
or incapacities, through their own observations or through 
the statements of others.  

In this case, the level of disability caused by the veteran's 
muscular low back pain is determined by the limitation of 
function resulting from that pain, or other physiological 
limitation encompassed within that low back disorder for 
which a rating is being assigned.  While medical examiners 
may measure some limitation of functioning as a result of the 
muscular low back pain, the limitation of functioning due to 
pain- as may be observed in the relevant records presented in 
the case file and as summarized above - rests frequently upon 
the veteran's statements about these limitations due to pain, 
or upon his voluntary demonstration of his capacities when 
examined.  See 38 C.F.R. §§ 4.1, 4.2, 4.3 (1998).

For the limited purpose of determining well-groundedness, the 
credibility of a veteran's allegations is to be presumed.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  This 
presumption, however, "is made only for the purpose of 
determining whether the claim is well grounded.  In the 
adjudication that follows, the Board, having accepted 
provisionally for well-groundedness purposes the credibility 
of the evidence, then must determine, as a question of fact, 
both the weight and credibility of that evidence."  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995) (quoting Justus 
v. Principi, 3 Vet. App. 510, 513 (1992)) (emphasis in 
original). 

The Board has fact-finding authority to assess the quality of 
the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
((Fed. Cir. 1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that credibility can be impeached 
generally by a showing of: "interest, bias, inconsistent 
statements, or, to a certain extent, bad character."

Without further citation of legal authority, the Board must 
plainly state that in this case it feels compelled to 
discount virtually all the veteran's accounts of pain, 
including pain affecting functional capacity, attributable to 
his low back condition.  The Board notes numerous medical 
examinations in recent years wherein the examiners found the 
veteran's reports of pain associated with range of motion or 
functional use to be functional, questionable, strange, 
inconsistent, suggestive of nonphysiological factors, or 
generally not believable.  Examiners have also noted that the 
veteran was untruthful in his recounting of past history.  

The Board here revisits specific medical records wherein 
examiners expressed doubts about the veteran's complaints of 
current symptoms and statements of medical history.  In a 
January 1992 statement, K. Ott, M.D., a private physician, 
noted that upon examination he could not explain the 
veteran's unusual symptoms; the physician noted a pending 
litigation, and raised the question of a secondary gain 
motivation amplifying nonphysiological symptoms.  Upon July 
1992 treatment evaluation, Dr. Ott again found no objective 
evidence of neurologic deficit despite the veteran's 
complaints of continued weakness and tingling in the legs.  
In an August 1992 statement, W. J. Previte, D.O., noted that 
the veteran had not given an honest earlier history of his 
disability as related to prior accidents and injuries.  Upon 
May 1994 orthopedic evaluation by D. Mishra, M.D., the 
veteran's movements immediately prior to the examination were 
noted to be markedly better than his movements upon 
examination, and the examiner found strongly positive 5/5 
Waddell's signs (Waddell's signs being signs that the 
veteran's orthopedic complaints or symptoms are nonorganic in 
origin).  Upon VA neurological examination in June 1995 as 
related to the veteran's low back condition, the examiner 
noted that the examination did not "hang together" well and 
expressed suspicion that nonphysiological factors played a 
part in the veteran's complaints.  Upon further VA 
examination in June 1995, the examiner noted that the 
veteran's complaints of bowel and bladder incontinence as 
related to his low back condition were unsupported by any 
neurological or other clinical findings or even by 
observation of the veteran's underwear, which did not appear 
soiled; a psychiatric evaluation was recommended.  Upon 
neurological evaluation during a December 1995 VA 
hospitalization for observation and evaluation for complaints 
of chronic neck and back pain and chronic bowel and bladder 
incontinence, despite the veteran's allegations of crippling 
symptoms, the orthopedic evaluation was essentially normal, 
with normal gait and motor functions, use of no medications 
for back complaints, and many positive Waddell's signs.  
During that hospitalization, upon urologic evaluation and 
testing for complaints of incontinence, no objective evidence 
of neurogenic bladder or stress or urge incontinence was 
found.  Upon VA examination in March 1998, the examiner noted 
that the results of range of motion and stretching testing 
were " very strange," and emphasized that he was highly 
dubious of the amount of limitation of motion and back pain 
expressed by the veteran.

Hence the Board is presented with the rather difficult 
situation of rating a veteran for low back pain - a condition 
for which the rating is dependent largely upon the accurate 
reporting by the veteran of levels of pain limiting motion of 
the low back and otherwise affecting functioning - despite 
the veteran's having been fairly consistently determined to 
be unreliable in his reporting of both his current symptoms 
associated with that physiological condition and his history 
of such symptoms.  The situation is further complicated by 
the veteran's admission at the March 1998 VA examination that 
he suffered a low back strain in 1992 in the course of an 
employment requiring unending lifting of boxes of items, a 
post-service injury which was the subject of a civil suit. 

The recent VA examinations in December 1995 and March 1998 
can reasonably be accorded significant probative weight 
because they were based upon a consideration of the 
circumstances of the veteran's service in light of history 
reported by the veteran as well as a review of the claims 
folder.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The March 1998 VA examiner concurred with the conclusion 
arrived at upon the VA hospitalization for medical 
observation and examination in December 1995, to the effect 
that the veteran had no residual low back pain disability 
from his December 1989 inservice automobile accident, with 
these conclusions based in part on medical findings that the 
veteran's low back pain condition from the automobile 
accident entirely resolved shortly after the accident.  One 
such finding relied upon was undoubtedly the November 1990 
statement of record by J. Sterling Ford, M.D., a private 
physician who had been treating the veteran for a low back 
condition following his December 1989 inservice automobile 
accident.  Dr. Ford therein reported that the veteran's 
symptoms had resolved without recurrence despite the 
veteran's having been taken off medication, with the veteran 
accordingly discharged from Dr. Ford's care.  

Because there is some contrary evidence within the claims 
file, the Board will not go so far as to conclude that the 
veteran currently has absolutely no low back disability 
attributable to the December 1989 inservice automobile 
accident.  On the other hand, the Board notes that examiners 
within the record were themselves frequently the victims of 
threefold foes to an accurate assessment of the veteran's 
medical condition and its etiology:  incomplete medical 
records or an incomplete review thereof, an inaccurate 
history given by the veteran, and the veteran's questionable 
reporting of symptoms.  

The April 1996 VA examiner was such a victim.  There is no 
indication that the examiner reviewed the claims file, and 
the history noted by the examiner includes only the veteran's 
inservice automobile accident.  There is no mention that the 
back pain resulting from the accident resolved shortly 
thereafter, and no mention of post-service injury to the 
back.  Hence the examiner's conclusion that the veteran's 
muscular low back pain was entirely attributable to inservice 
injury is not surprising.  However, "[a]n opinion based upon 
an inaccurate factual premise has no probative value."  
Reonal v. Brown,  5 Vet.App. 458, 461 (1993).  As with any 
piece of evidence, the credibility and weight to be attached 
to such opinions is an adjudicative determination.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Because of the 
incomplete and hence largely inaccurate history upon which 
the conclusion of the April 1996 examiner was based, the 
Board can afford the medical conclusions of the April 1996 VA 
examiner little probative weight. 

If the Board were to accept in full the veteran's reports of 
pain on motion and his voluntary demonstrations of 
limitations of motion due to pain as recorded in December 
1995, April 1996, and March 1998 VA examination reports for 
compensation purposes, the Board might conclude that the 
veteran had severe limitation of motion of his low back, 
warranting a 40 percent rating based on limitation of motion 
of the lumbar spine under Diagnostic Code 5292.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  However, those levels 
of disability have been collectively discounted by the 
numerous medical examiners, noted above, who throughout the 
claims file have discounted the possibility of a direct 
correlation between the actual symptomatology resulting from 
the veteran's lumbosacral strain, and the veteran's 
subjective reports of symptoms.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Board finds that the veteran's muscular low back pain is 
best rated simply as lumbosacral strain, because the 
Diagnostic Code for that condition relies heavily on 
objective symptomatology to evaluate the higher levels of 
disability.  Under the appropriate code for lumbosacral 
strain, with slight subjective symptoms only, a 
noncompensable rating is assigned; with characteristic pain 
on motion, a 10 percent rating is assigned; with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
assigned; and with severe strain, manifested by listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  

In this case, recent examinations both for treatment and for 
compensation purposes have produced no findings of any of the 
objective symptomatology required for a 20 percent or a 40 
percent rating for lumbosacral strain under Diagnostic 
Code 5295.  Even muscle spasm on extreme forward bending was 
not demonstrated.  Accordingly, the preponderance of the 
evidence is against the grant of an increased rating for 
muscular low back pain under that code for lumbosacral 
strain.  As the preponderance of the evidence is against the 
claim, the benefit of doubt rule is not for application, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The Board has considered limitation of functional use due to 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement, for a grant of a higher schedular rating.  
38 C.F.R. §§ 4.40, 4.45.  However, as noted above, the Board 
is constrained in its reliance on any subjectively reported 
symptoms by the conclusions of numerous medical examiners to 
the effect that the veteran's subjective symptoms were 
largely nonphysiologic or otherwise not reliably correlative 
to the veteran's physical disability.   The Board must 
therefore rely on what other evidence is available to assess 
such additional impairment of the veteran's functioning due 
to his muscular low back pain.  

The veteran reported at his most recent VA examination in 
March 1998 that he was employed 40 hours per week as a bagel 
maker, that he did not lose work due to his disability, and 
that he did not take pain medication.  In light of the 
generally physically demanding nature of bagel making work, 
and in the absence of other reliable indicia of functional 
loss due to the veteran's muscular low back pain, the Board 
is compelled to conclude that a higher schedular rating is 
not warrant based on loss of functional use, because 
functional use has not been significantly impaired by less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement due to the veteran's muscular low back pain.  A 
higher schedular rating is also not warranted on that basis 
because adequate objective pathology have not been found to 
support such functional losses, and the veteran's employment 
behavior does not support that conclusion.  38 C.F.R. § 4.40; 
Hatlestad.  The December 1995 examiner and the March 1998 VA 
examiner concurred in their conclusions that the veteran's 
current complained-of symptoms, including back pain, neck 
pain, and complaints of incontinence, were not related to his 
service-connected muscular low back pain.  Accordingly, 
rating the veteran's muscular low back pain on any such basis 
would be inappropriate.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability requires 
frequent hospitalizations or bed rest which interferes with 
employability.  The veteran's representative in a May 1997 
supplemental VA From 646 argued that the effect of the 
veteran's condition on employability should be considered, 
citing Fanning.  However, the Board again notes that the 
veteran conceded at his most recent VA examination for 
compensation purposes in March 1998 that he was working full 
time making bagels, and did not take time off for his low 
back condition.  The claims file contains neither contentions 
nor objective evidence of frequent hospitalization or bed 
rest interfering with employability.  Accordingly, the Board 
considers and rejects the contention that a higher evaluation 
is warranted on the basis of interference with employment due 
to frequent hospitalization or bed rest, pursuant to Fanning 
and 38 C.F.R. § 3.321(b)(1)(1998).

As noted above, in the current case, a zero percent 
evaluation has been assigned effective from March 15, 1990, 
and a 10 percent rating has been assigned effective from 
October 18, 1990.

However, the Board has reviewed the entire record and finds 
that the medical evidence does not present evidence of a 
distinction in levels of symptomatology occurring on October 
18, 1990, so as to warrant assignment of only a zero percent 
rating from March 15, 1990, until October 18, 1990.  During 
the earlier period from March 15, 1990, some pain on motion 
was present so as to warrant a 10 percent rating under 
Diagnostic Code 5295 (1998).  Dr. Ford, upon examination of 
the veteran in July 1990, noted distress upon demonstrated 
motion.  Despite Dr. Ford's attribution of that pain to disc 
derangement (based on X-rays showing disc bulging at multiple 
lumbar levels), the Board, affording the veteran the benefit 
of the doubt, and based on the persistence of such symptoms 
thereafter which were medically attributed thereafter to the 
veteran's muscular low back pain, feels compelled to conclude 
that the muscular low back pain also warranted the assignment 
of a 10 percent rating from March 15, 1990, to October 17, 
1990, based on characteristic pain on motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).  

The Board has reviewed the entire record and finds that a 10 
percent rating under Diagnostic Code 5295 adequately 
compensates the veteran for those symptoms which are 
associated with his service-connected back disorder and 
reflects the most disabling level the veteran's service-
connected muscular low back pain has been for the period from 
March 15, 1990, to the present, which constitutes the full 
extent of the appeal period.  Thus, the Board has concluded 
that staged ratings for this disorder are not warranted.  
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).


ORDER

1.  A rating of 10 percent, but no more, is assigned for 
muscular low back pain for the period from March 15, 1990, to 
October 17, 1990.  To this extent the appeal is allowed, 
subject to the controlling criteria applicable to the payment 
of monetary benefits.  

2.  A rating above the 10 percent assigned for the period 
from October 18, 1990, for muscular low back pain is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

